             CASE 0:20-cr-00181-PJS-BRT Doc. 207 Filed 05/18/21 Page 1 of 2


                        UNITED STATES DISTRICT COURT
                                                  District of Minnesota
                                                     NOTICE OF APPEAL

                                                                                          USCA 8 NO
United States of America
                                  Plaintiff                                                  20-181 (PJS/BRT)
vs                                                                                         District Court Docket Number
Branden Michael Wolfe                                                                        Patrick J. Schiltz
                                  Defendant                                                District Court Judge

       Notice is given that Branden Wolfe                                 appeals to the United States Court of Appeals
for the Eighth Circuit from the                9
                                               ✔        Judgment & Commitment                  9
                                                                                               ✔ Order (Specify)

entered in this action on         May 4, 2021

                                  Digitally signed by Douglas Olson
Douglas Olson                     Date: 2021.05.18 10:27:00 -05'00'   Appealing Order of Restitution Only
Signature of Defendant’s Counsel                                      Typed name of Defendant’s Counsel
300 South Fourth Street, Suite 107                                    ( (612) )664-5858
Street Address/Room Number                                            Telephone Number
Minneapolis               MN                   55415
City                     State                Zip                     Date


                                              TRANSCRIPT ORDER FORM
                                 TO BE COMPLETED BY ATTORNEY FOR APPELLANT
9      Please Prepare a transcript of:                                9      I am not ordering a transcript because
                 Pre-trial proceedings                                        9     Previously filed
        9        Testimony or                                                 9     Other (Specify)
        9        Portions thereof
        9        Change of Plea
        9✔       Sentencing
        9        Post Trial Proceedings
        9        Other (Specify)

                                             CERTIFICATE OF COMPLIANCE
Appellant hereby certifies that copies of this notice of appeal/transcript order form have been filed/served upon US District
Court, court reporter and all counsel of record, and that satisfactory arrangements for payment of costs of transcripts ordered
have been made with the court reporter. (FRAP 10(b)). Method of payment _____Funds,
                                                                                X           ______ CJA Form 24 completed
(see separate CJA 24 form in criminal appeals form)
                                 Digitally signed by Douglas Olson
Douglas Olson                    Date: 2021.05.18 10:33:29 -05'00'                        05/18/2021
Attorney’s Signature                                                                       Date

                                           NOTE: Complete All Items on Reverse Side
          CASE 0:20-cr-00181-PJS-BRT Doc. 207 Filed 05/18/21 Page 2 of 2


                                        INFORMATION SHEET
                          TO BE COMPLETED BY ATTORNEY FOR APPELLANT

 1.   Defendant’s Address :         ADDRESS REDACTED

                                    ADDRESS REDACTED
 2.   Date of Sentence:                                  9     Jury              9      Non-Jury
      Offenses:          18:371 - Conspiracy to Commit Arson



       Trial Testimony - Number of days                     Bail Status:
 3.   Sentence and Date Imposed: May 4, 2021


 4.   Appealing:           Sentence     9✔       Conviction      9            Both       9
      Challenging:               9      Application of Sentencing Guidelines
                                 9      Constitutionality of Guidelines
                                 9      Both Application and Constitutionality

 5.   Date Trial Transcript ordered by Counsel or District
      Court:
                             Stenographer in Charge :            Debra Beauvais
                             (Name, Address, Phone)              300 South 4th Street, Minneapolis / St. Paul
                                                                             MN
 6.   Trial Counsel Was:              9
                                      ✔      Appointed (no fee               9       Retained (filing fee $505
                                             required)                               unless IFP granted)
             Does Defendant’s financial status warrant appointment of counsel on appeal?
                                9
                                ✔      Yes              9        No
             Affidavit of Financial Status filed:       N/A

             Is there any reason why trial counsel should not be appointed as counsel on appeal?
                              9 Yes                   9
                                                      ✔       No
 7.   Assistant US Attorney Name and Phone Number: David Steinkamp
                                                              612-664-5600




                                      Court Reporter Acknowledgment


 Date Order Received                   Estimated Completion Date             Est. Number of Pages

 Court Reporter Signature                                                    Date



Noticeofappeal (11/05)
